United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                       June 26, 2009

                                           Before

                           ILANA DIAMOND ROVNER, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge



UNITED STATES OF AMERICA,                           ]   Appeals from the United
        Plaintiff-Appellee,                         ]   States District Court for
        Cross-Appellant,                            ]   the Northern District of
                                                    ]   Illinois, Eastern Division.
Nos. 07-1129, 07-1610 and                           ]
     07-1712                              v.        ]   No. 03 CR 786
                                                    ]
RONALD J. PRESBITERO,                               ]   Joan B. Gottschall, Judge.
        Defendant-Appellant,                        ]
        Cross-Appellee,                             ]
                                                    ]
                    and                             ]
                                                    ]
JOE J. VELASQUEZ,                                   ]
        Defendant-Cross-Appellee.                   ]


        The opinion issued in the above-entitled case on June 24, 2009 is hereby AMENDED
as follows:

      On page 4 of the slip opinion, lines 21-22 are corrected to read, "On PDC's tax return
      for the fiscal year ending April 30, 1997, . . ."

      Also on page 4 of the slip opinion, line 26 is corrected to read, "On the company's tax
      return for the fiscal year ending April 30, 1998, . . . "